        Case 3:19-cr-00431-WHA Document 9 Filed 12/30/19 Page 1 of 2



 1   John Hamasaki (SBN: 260031)
     john@hamasakilaw.com
 2   HAMASAKI LAW
     534 Pacific Avenue
 3   San Francisco, CA 94133
     Tel: (415) 525-4245
 4   Fax: (415) 276-2871

 5
     Attorney for Defendant PETER EIDELMAN
 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                                 NORTHERN DISTRICT OF CALIFORNIA
10                                     SAN FRANCISCO DIVISION
11
                                                      CASE NO. CR-19-00431-WHA
12   UNITED STATES OF AMERICA,
                                                       STIPULATION AND [PROPOSED]
13                                                     ORDER CONTINUING SENTENCING
                      Plaintiff,                       HEARING
14
            v.
15
     PETER EIDELMAN,
16                    Defendant.
17

18          Defendant Peter Eidelman, through his counsel, John Hamasaki, and the United States,
19   through its counsel, Ajay Krishnamurthy, hereby stipulate and request to continue the
20   sentencing hearing currently scheduled to occur on February 11, 2020 at 2 p.m. to March 24,
21   2020 at 2 p.m.
22          Good cause exists for the stipulated request for continuance on the grounds that counsel
23   for Mr. Eidelman requires additional time to complete investigation into Mr. Eidelman’s
24   personal history for submission to Jessica Goldsberry, the assigned probation officer, to assist
25   in preparation of the presentence investigation report. In addition, Ms. Goldsberry contacted
26   counsel for Mr. Eidelman and stated that she would support a 45-day continuance due to
27   scheduling challenges around the holidays.
28
                                                     -1 -
                 STIPULATION AND [PROPOSED] ORDER CONTINUING SENTENCING HEARING
                                         CR-19-00431-WHA
        Case 3:19-cr-00431-WHA Document 9 Filed 12/30/19 Page 2 of 2



 1   SO STIPULATED

 2
     Dated:   December 24, 2020
 3

 4                                                 /s/ John Hamasaki
 5                                                 John Hamasaki
                                                   Attorney for Defendant Peter Eidelman
 6

 7   Dated:   December 24, 2020
 8

 9                                                 /s/ Ajay Krishnamurthy
10
                                                   Ajay Krishnamurthy
11                                                 Assistant United States Attorney

12   SO ORDERED.
13

14   Dated:

15

16

17                                                 William H. Alsup
                                                   United States District Judge
18

19

20

21

22

23

24

25

26

27

28
                                            -2 -
               STIPULATION AND [PROPOSED] ORDER CONTINUING SENTENCING HEARING
                                       CR-19-00431-WHA
